Citation Nr: 0003997	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim of entitlement to a 
permanent and total disability rating for pension purposes.


FINDINGS OF FACT

1.  The veteran's low back disorder is productive of severe 
limitation of motion of the lumbar spine.

2.  The veteran was born in June 1955, has a 12th grade 
education, and employment experience as a machine operator 
and a welder.

3.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

4.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment consistent with 
his age, education and occupational history. 


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
submitted a claim that is well grounded.  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The Board is also satisfied that its duty to assist has been 
met and that all reasonable efforts to develop the record 
have been made.  In this regard, the RO denied the veteran's 
claim in January 1998.  In December 1998, the Board remanded 
the claim for additional development.  In its remand, the 
Board requested inter alia that the RO contact the veteran 
and obtain all offices through which he has received 
vocational training, followed by an attempt to obtain all 
identified records, to include records from the Ohio Bureau 
of Vocational Rehabilitation (Ohio BVR).  In December 1998, 
the RO sent the veteran a letter requesting that he provide 
the information requested by the Board, as well as a list of 
all relevant medical treatment.  In addition, the RO sent a 
request to the Ohio BVR to provide them with all of the 
veteran's medical records.  However, there is no record of a 
response from either the veteran or Ohio BVR.  In this 
regard, in July 1999, the RO sent the veteran a second letter 
and informed him that a reply had not been received from the 
Ohio BVR, that he may be required to pay certain Ohio BVR 
fees for copying, and that he should be sure to submit this 
evidence within 30 days.  There is no record of a response 
from the veteran.  Finally, although the RO scheduled the 
veteran for examinations in April 1999, the veteran failed to 
report.  In May 1999, the RO notified the veteran that he 
could contact them within 30 days to request for rescheduled 
examinations.  However, there is no record of a response.  
Based on the foregoing, the Board finds that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a); see also 
38 C.F.R. § 3.655 (1999).

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a).  There are three alternative regulations upon 
which a finding of permanent and total disability for pension 
purposes may be based.  The veteran may seek to establish, by 
utilizing the VA Schedule For Rating Disabilities, that he 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502.  This requires 
rating, and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined one-hundred percent schedular evaluation for 
pension purposes.  If the veteran suffers the permanent loss 
of the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, or becomes permanently 
helpless or permanently bedridden, he will be considered 
permanently and totally disabled.  38 C.F.R. § 4.15.

Alternatively the veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 38 
C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; and if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more and the combined 
rating must be 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

The medical evidence of record shows that the veteran has 
been diagnosed with low back pain, degenerative joint disease 
(DJD) of the lumbar spine (at L5-S1), and degenerative disc 
disease (DDD) at L5-S1.  In January 1998, the RO assigned a 
20 percent evaluation for (nonservice-connected) "lumbar 
strain with dorsal scoliosis and DDD at L5-S1." 

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Under DC 5292, a 40 percent disability 
rating is warranted for a severe limitation of motion of the 
lumbar spine.  The 40 percent rating is the maximum rating 
provided for under DC 5292.

In this case, a review of a VA clinical examination report, 
dated in October 1997, shows that the veteran reported that 
he took 375 milligrams of Naproxen on a daily basis (q. 12 
hours).  The report also noted that a September 1997 
electromyograph (EMG) showed normal lower extremities with 
the exception of a prolonged reflex indicating possible old 
left S1 radiculopathy.  On examination, he had lumbar flexion 
to 15 degrees, lumbar extension to 5 degrees, right and left 
lateral flexion of 10 degrees, and right and left lumbar 
rotation of 15 degrees, with all motion accompanied by 
guarding and complaints of pain.  Gross muscle testing 
produced shaking, ratchy movement and give away.  However, 
there was no muscle atrophy in the lower extremities.  The 
examiner further noted that the veteran had exaggerated pain 
behavior, a "voluntarily abnormal" gait, and questionable 
cooperation during the examination.  The examiner also noted 
the veteran's straight leg raise test results and his ability 
to function prior to, and during, the examination.  The 
examiner stated that the veteran's guarding and pain 
complaints were inconsistent with his observed ability to 
function.  The relevant impression was lumbar spine DDD at 
L5-S1.  

VA outpatient treatment reports, dated between 1997 and 1998, 
show treatment for back pain with diagnoses that included low 
back pain, and DJD and DDD of the lumbar spine, and use of a 
TENS (transcutaneous electrical nerve stimulation) unit.  An 
EMG study of the spine, performed in September 1998, was 
normal.  

The veteran's most recent VA examination report shows that he 
has severe limitation in the range of motion in his back.  
However, the report contains significant evidence of guarding 
and exaggeration of pain, which the examiner stated were 
inconsistent with the veteran's observed ability to function.  
VA is required to take pain symptoms and weakness into 
account, to the extent they are supported by adequate 
pathology.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995).  In this case, the Board has 
noted the evidence of exaggeration in the veteran's reported 
pain symptoms and his guarding.  However, the radiographic 
evidence shows DJD and DDD of the lumbar spine (both of which 
were termed "severe" in August 1997 VA X-ray reports, as 
well as in a March 1998 VA outpatient treatment report), and 
the veteran has been diagnosed with chronic low back pain.  
He is also shown to have been using a TENS unit.  The Board 
finds that when this evidence is combined with the noted 
limitation in the ranges of motion of the lumbar spine in the 
October 1997 VA examination report, that there is sufficient 
pathology to warrant a conclusion that the veteran has 
functional loss due to pain to warrant a rating of 40 
percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has considered the possibility of a rating in 
excess of 40 percent under other potentially applicable 
diagnostic codes.  Under DC 5293, a 60 percent disability 
evaluation is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

The Board notes that an EMG studies of the spine, performed 
in September 1998, were normal.  Furthermore, the October 
1997 VA examination report shows that the veteran's deep 
tendon reflexes were described as equal and intact, although 
diminished at the knees, at 1+/4+.  Sensation and strength 
were also described as intact.  There was no evidence of 
muscle atrophy.  A March 1998 VA outpatient treatment report 
shows there was some evidence of muscle spasms.  In light of 
the most recent findings, the Board must conclude that there 
is insufficient evidence of neurological findings appropriate 
to the site of the diseased disc, and that the preponderance 
of the evidence is against a 60 percent evaluation under DC 
5293.  With respect to the veteran's entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether an evaluation in excess of 
40 percent could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain.  See 
DeLuca, supra; VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  
However, while the October 1997 VA examination report shows a 
limitation of motion in the lumbar spine, as well as pain on 
motion, the previously mentioned evidence does not show 
functional loss due to pain to warrant a rating in excess of 
40 percent at this time.  Briefly stated, the evidence shows 
that the most recent EMG study was normal, that there is 
evidence of exaggerated pain and guarding, that there is no 
muscle atrophy, strength is intact, and that reflexes are 
diminished but intact and equal.

As for other Diagnostic Codes, in order to warrant an 
evaluation in excess of 40 percent under Diagnostic Codes 
5286 or 5289, the veteran would have to demonstrate that his 
spine was ankylosed (complete bony fixation) at an 
unfavorable angle.  However, there is no evidence of 
ankylosis of the lumbar spine. 

The Board notes that the diagnoses in the October 1997 VA 
examination report included status post right foot fracture, 
no residual, history of drug abuse, and possible myocardial 
infarction in the past.  The veteran has also claimed that he 
has right drop foot, and VA outpatient treatment reports 
shows that he received treatment for pain in his right upper 
extremity and cervical region, and that he has been diagnosed 
with alcohol abuse.  

The Board finds that a rating for these disabilities is not 
warranted.  With regard to alcohol and drug abuse, an August 
1997 VA outpatient treatment report shows that the veteran 
received Axis I diagnoses of alcohol and cocaine dependence.  
The Board notes that, to the extent that the veteran's 
alcohol and substance abuse influence his psychiatric 
capacity, his alcohol and substance abuse are the result of 
his own willful misconduct, and are not ratable for pension 
purposes.  See 38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§ 3.301(c)(2)-(3) (1999). With regard to status post right 
foot fracture, and a possible heart condition, although the 
veteran reported having a heart attack in 1988, there is no 
record of treatment for this in the claims file.  In 
addition, the veteran denied having any residuals or 
limitations from these disabilities during his October 1997 
VA examination.  In this regard, a VA electrocardiogram 
report, dated in September 1997, was normal, and VA 
outpatient treatment reports, dated in March and April of 
1998, show that the veteran reported "complete relief of 
neck and shoulder symptoms," with full AROM (active range of 
motion), return of strength, and "pain no longer limiting."  
A VA outpatient treatment report, dated in March 1998, 
indicates that the veteran's case was closed due to lack of 
participation.  An EMG study of the upper extremities, dated 
in November 1998, shows that it was an essentially normal 
study without evidence of active left cervical radiculopathy, 
and no evidence of generalized upper extremity peripheral 
neuropathy, brachial plexopathy or myopathy, although there 
was evidence of a "very mild" left radial sensory 
radiculopathy.  Therefore, even assuming they exist, the 
record does not contain findings sufficient for rating any 
heart, cervical spine, shoulder or right foot conditions.  
Also of note, in December 1998 the Board remanded the claim 
in order to afford the veteran an examination so that his 
heart condition and status post right foot fracture could be 
evaluated.  However, he failed to report for his scheduled 
examinations.  With regard to the diagnosis of elevated blood 
glucose, although the veteran was diagnosed with elevated 
blood glucose during his October 1997 VA examination, this 
condition is not ratable as there is no objective medical 
evidence showing that this condition is productive of actual 
disability or is a manifestation of a specific disease or 
injury.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Finally, although the veteran has asserted that he has right 
drop foot, he has not been diagnosed with this condition.  Of 
particular note, the veteran's September 1997 EMG test 
results were normal, and a review of the VA examination 
report, dated in October 1997, shows that the examiner 
specifically stated that there was no muscle atrophy to 
support the claimed foot drop.  It is also again pertinent to 
note that, pursuant to the Board REMAND in December 1998, VA 
pension examinations were scheduled in April 1999 to evaluate 
the current severity of the veteran's disabilities, but he 
failed to report for those evaluations. 

As the veteran does not have a disability rated at 60 percent 
or higher, or one disability rated at 40 percent with the 
combined rating at 70 percent, the veteran's disabilities do 
not meet the percentage requirements of 38 C.F.R. § 4.16(a), 
4.17.  The Board must therefore determine whether the veteran 
is entitled to pension benefits based on subjective criteria, 
including age, education and occupational history. 38 C.F.R. 
§§ 3.321, 4.15.  In this regard, the Board notes that the 
veteran was born in June 1955.  A review of his claim, 
received in October 1997, shows that he stated that he has 
not been employed since he became disabled in July 1997.  He 
further indicated that he did not have to quit this job due 
to his physical condition, and that his last employment was 
as a machine operator, for 69 months.  He reported that his 
highest level of education was 12th grade.  Review of a VA 
mental disorders examination report, dated in November 1997, 
shows that he stated that he worked for about five years for 
a margarine manufacturer as a machine operator, and that this 
company went out of business.  He further reported that he 
worked the first six months of 1997 at the Sawbrook Steel 
Company.  A review of the transcript from the veteran's 
hearing, held in June 1998, shows that he testified that he 
had been fired at his last job (at the Sawbrook Steel 
Company) due to absenteeism because of his back disorder.  He 
stated that he was not receiving Workers' Compensation as a 
result.  He also stated that he was currently working at a 
temporary job as a laborer at a printing company through the 
Ohio Bureau of Vocational Rehabilitation.  Finally, the 
veteran stated that he had dropfoot, that he had been issued 
a cane, and that he took pain medication on a daily basis.

The veteran contends, in summary, that his low back 
disability, to include dropfoot, precludes employment.  
However, the most recent medical evidence does not support 
his assertion.  Specifically, it is the Board's judgment that 
although the medical evidence shows functional loss in the 
lumbar spine equivalent to a severe limitation of motion, 
this disability does not preclude employment, and that there 
is no medical evidence of any other conditions that are 
productive of any appreciable industrial impairment.  The 
veteran is not shown to require frequent hospitalization or 
an inordinate quantity of medication for his low back 
disability.  The record does not contain a medical opinion 
that relates the veteran's employment status with his low 
back disorder or any other physical or mental condition.  
While his low back disability may limit his employment 
options, the medical evidence does not show that it precludes 
all kinds of substantially gainful employment, particularly 
given the veteran's age (44 years old), his high school 
education, and his testimony in June 1998 that he was 
currently employed with a printing company.  Upon 
consideration of the veteran's disabilities, as well as his 
age, education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  Accordingly, the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
and his claim for that benefit is denied. 

As a final matter, the Board points out that under 38 C.F.R. 
§ 4.16(b) the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (1998).  However, in this 
case service-connection is not currently in effect for any of 
the veteran's disabilities, and the Board is unable to find 
that a basis exists for favorable action on the pension claim 
under the provisions of 38 C.F.R. § 3.321(b)(2).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a permanent and total disability rating for pension 
purposes must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

